Citation Nr: 0708557	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for tinnitus, recurrent.

2.	Entitlement to an increased rating for service connected 
hemorrhoids, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for tinnitus and continued a 10 
percent rating for service connected postoperative 
hemorrhoids.  The RO issued a notice of the decision in March 
2005, and the veteran timely filed a Notice of Disagreement 
(NOD) in April 2005.  Subsequently, in July 2005 the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service medical records (SMRs) are negative 
of any indication of tinnitus and the competent medical 
evidence of record does not establish a causal link 
between the veteran's current tinnitus and his active 
service or any incident thereof.  

3.	The veteran's service connected postoperative hemorrhoids 
are manifested by impairment of sphincter control of the 
rectum and anus with occasional involuntary bowel 
movements necessitating the wearing of a pad, but not by 
extensive leakage and fairly frequent involuntary bowel 
movements. 




CONCLUSIONS OF LAW

1.	Service connection for recurrent tinnitus is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006)

2.	An increased rating for service connected postoperative 
hemorrhoids to 30 percent, but no more than 30 percent, is 
granted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The September 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  It 
also apprised the veteran that in order to establish his 
increased rating claim, he must offer evidence demonstrating 
that his service connected disability had worsened.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against the veteran's service connection claim and its 
favorable determination with respect to his increased rating 
claim render moot the issue of disability ratings or 
effective dates.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
February 2005 RO decision that is the subject of this appeal 
in its September 2004 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive January 2005 VA examinations, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection
a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
The veteran's February 1972 Report of Medical Examination for 
Pre-Induction contains a normal clinical evaluation of the 
ears, and the accompanying Report of Medical History 
indicates that he had not had any ear trouble.    

A September 1976 Hearing Conservation Data Card regarding 
current noise exposure indicates that the veteran was exposed 
to intermittent steady noise and intermittent impulse noise 
for 20 percent of the time.  It contained no indication of a 
history of tinnitus following noise exposure.    

September and November 1978 Hearing Evaluations contained no 
indication of complaints of tinnitus.  

In the veteran's July 1980 Report of Medical Examination for 
Separation, he received a normal clinical evaluation of the 
ears, and no tinnitus was noted.  In the accompanying Report 
of Medical History, the veteran indicated that he had not had 
any ear trouble.  

An April 2004 VA medical report indicates that the veteran 
denied tinnitus at that time.  

A January 2005 VA medical report conveys that the veteran 
described having military noise exposure mostly from tanks, 
although never in combat.  The veteran also denied any 
significant post-military noise exposure, other than 
occasional recreational shooting during which he wore ear 
protection.  He stated that he had a six to seven year 
history of bilateral tinnitus, which he indicated had been 
progressive, occurring three to four times weekly for 
approximately one hour at a time.  The veteran noted that 
loud noises tended to trigger the onset of his tinnitus.  
This physician also noted that the veteran's SMRs were 
negative of any indication of tinnitus  

Based on these data, the physician diagnosed the veteran with 
bilateral recurrent tinnitus.  He again observed, however, 
that the veteran's SMRs were negative for tinnitus and that 
the veteran did not provide a history that would indicate 
that he incurred tinnitus during service.  Thus, based on 
this available evidence and reported history, the physician 
offered his opinion that it was less likely than not that the 
veteran's current bilateral recurrent tinnitus was related to 
his active service, to include military noise exposure and 
acoustic trauma.  The physician also determined that the 
veteran's current employment, social and daily activity 
functioning should not be affected by this diagnosis.     

In his July 2005 substantive appeal the veteran conveyed that 
he shot guns from a tank during service for eight years, 
which he claimed caused his tinnitus.  

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claim for recurrent 
tinnitus.  Specifically, as noted by the January 2005 VA 
physician, the veteran's SMRs are negative of any indication 
of tinnitus.  In addition, while the veteran has a current 
diagnosis of tinnitus as reflected in the January 2005 VA 
medical examination report, that VA examiner expressly 
determined that, given the veteran's reported history of 
noise exposure and the absence of complaints of tinnitus 
during service, it was less likely as not that the veteran's 
tinnitus was caused by his active service or any incident 
thereof.  No contrary competent medical opinion of record 
contradicts this finding, and in the absence of an 
established causal nexus between the veteran's current 
disability and his active service, the Board must deny this 
claim.  

The Board also acknowledges the veteran's contention about 
the etiology of his tinnitus.  As a layperson, however, he is 
not competent to provide a medical opinion about causation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, while 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether an etiological relationship exists between 
his active service and his tinnitus.  As a result, his own 
assertions are not probative to the critical issue in this 
case of whether the veteran's tinnitus was caused or 
aggravated by his active service.         


III. Increased Rating

a. Law &Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Pertinent to the instant case, 38 C.F.R. § 4.114 governs 
disability ratings for the digestive system.  38 C.F.R. 
§ 4.114.  Specifically, Diagnostic Code 7336 sets forth 
various evaluations for external and internal hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  A veteran will 
receive a 10 percent rating for hemorrhoids that are large or 
thrombotic, irreducible, will excessive redundant tissue 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A veteran will garner the maximum 
rating of 20 percent for this disability when it is 
accompanied by persistent bleeding and secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In addition, and also pertinent to the instant case, 
Diagnostic Code 7332 sets forth disability ratings for 
impairment of sphincter control of the rectum and anus.  
38 C.F.R. § 4.114, Diagnostic Code 7332.  This Code provides 
for a 10 percent evaluation when the veteran experiences 
constant slight, or occasional moderate leakage, and the next 
higher evaluation of 30 percent if he experiences occasional 
involuntary bowel movements, necessitating the wearing of a 
pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A veteran 
will generate a 60 percent evaluation for extensive leakage 
and fairly frequent involuntary bowel movements, while a 
complete loss of sphincter control produces a 100 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.    
 
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); see Statement in Support of Claim, 
received September 2004 (stating that "my service connected 
[hemorrhoids] ha[ve] worsened considerabl[y]. . . .").  In 
addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

b. Factual Background
In January 2005 the veteran submitted to a VA examination to 
assess the current severity of his service connected 
hemorrhoids.  The VA physician reviewed the claims file and 
noted that the veteran previously had complained of slight 
seepage after bowel movements but no pain, burning or 
stinging.  The veteran apparently did not have to wear 
diapers or pads at this time.    

The examiner noted that the veteran continued of oozing from 
the anal opening after bowel movements, which required rather 
frequent cleaning, but still did not necessitate the wearing 
of pads.  A physical examination revealed mostly hemorrhoidal 
tags and one small external hemorrhoid.  The veteran had a 
good rectal tone, and the physician noted no rectal masses.  
Based on these data, the examiner diagnosed the veteran with 
postoperative hemorrhoids with complaint of oozing following 
bowel movements.  

A subsequent May 2005 VA medical report indicates that the 
veteran reported having symptoms of soiling his 
undergarments, due to previous hemorrhoidal surgeries.  The 
clinician informed the veteran that he would have to wear 
protective pads or special undergarments to help with this 
situation.  The VA examiner assessed the veteran as having 
hemorrhoids with loss of sphincter control.  

A July 2005 VA medical record indicates that the veteran 
continued to complain of rectal bleeding.  The veteran 
queried about solutions to loss of sphincter tone and 
indicated that when walking he can suddenly soil himself 
without warning.  The clinician assessed the veteran as 
having rectal dysfunction and GERD.      

In his July 2005 substantive appeal the veteran indicated 
that he reported to a VA physician from 2005, where he had 
persistent bleeding and involuntary bowel movements 
necessitating the wearing of a pad.  

c. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's increased rating claim under 38 C.F.R. § 4.114, 
Diagnostic Code 7332.  As reflected in the May 2005 VA 
medical report, the veteran reported soiling of his 
undergarments, and the VA clinician assessed the veteran as 
having hemorrhoids with loss of sphincter control.  This 
clinician also instructed the veteran to wear protective 
pads.  In addition, the veteran, in July 2005, appeared to 
characterize the frequency of his involuntary bowel movements 
as occasional, stating that he can be walking and suddenly 
soil his undergarments.  Such evidence weighs in favor of a 
30 percent evaluation under Diagnostic Code 7332, which 
reflects occasional involuntary bowel movements, 
necessitating the wearing of a pad.  

The veteran's current symptoms, as reflected in the medical 
evidence of record, do not suggest that he has extensive 
leakage and fairly frequent involuntary bowel movements, as 
would typify a 60 percent evaluation under Diagnostic Code 
7332 or that he has complete loss of sphincter control, which 
would characterize a 100 percent evaluation under this Code.  
Accordingly, the Board grants the veteran's increased rating 
claim to 30 percent, but no more than 30 percent at this 
time.    

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
hemorrhoids have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or have 
caused a marked interference with employment.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his postoperative hemorrhoids 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is denied.

An increased rating to 30 percent, but no more than 30 
percent, is granted subject to the laws and regulations 
governing monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


